DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/19/2022 has been entered.  Claims 1-2, 6, 8, 11-13 have been amended and Claims 9-10, 15-16 have been cancelled.  Claims 1-8, 11-14, 17-20 are currently pending in the application.  The amendment overcomes the drawing and claim objections previously set forth in the Non-Final Office Action of 11/2/2021.

Response to Arguments
Applicant asserts that the “spray mechanism” recited in Claims 1, 4, 6 has a sufficiently definite structure for performing the function.  However, the term “spray” is not sufficient to convey the structure that makes up the “spray mechanism” to one of ordinary skill in the art (see MPEP 2181(I)(A)).  Therefore, the interpretation under 35 U.S.C. 112(f) is upheld.  Please see below.
Regarding the rejections of Claims 6, 13 under 35 U.S.C. 112(a) and 112(b), the disclosure of the phrase “selectively activate” in Specification paragraph [00038] is noted and the rejections of Claims 6, 13 under 35 U.S.C. 112(a) are withdrawn.  The amendment to Claim 13 further overcomes the rejection under 35 U.S.C. 112(b).  The amendment to Claim 6 does not provide a definite indication of the term “selectively”.  It is unclear if the ultrasonic generator and the spray mechanism are both activated at a selected time or the button is used to select which component is activated.  Please see the rejection under 35 U.S.C. 112(b) below.
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. Regarding wherein the ultrasonic transducer forms a portion of the distal-most surface of the elongate tubular shaft and diametrically opposes the spray mechanism, US 20180214016 A1 by Thommen et al. (hereinafter “Thommen”) discloses a main body 136 having a distal-facing surface 136d as shown in Figs. .
Regarding the ultrasonic transducer directly connected to the transparent film and the transparent film and ultrasonic transducer forming a distal-most surface of the endoscope, Thommen further discloses lens 114 having a directly-applied hydrophobic coating.  The ultrasound transducer 147 is connected to the lens 114 along the camera module and at the distal surface as shown in Fig. 27A.  Please see the rejections under 35 U.S.C. 102(a)(1) and 103 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spray mechanism” in Claims 1, 4, 6.
Structural support for the “spray mechanism” has been provided in Specification paragraph [00041].


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase “selectively activate” in lines 2-3.  It is unclear what is meant by the term “selectively” in this case.  Given this phrasing, this limitation could be interpreted to mean that pressing the button activates both the spray mechanism and the ultrasonic generator at the same time such that the term “select” refers to ability of the user to select when the button is pressed, or that a single button press activates the spray mechanism while a subsequent button press activates the ultrasonic generator such that the term “select” refers to the operation mechanism that is activated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 11, 13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180214016 A1 by Thommen et al. (hereinafter “Thommen”).
Regarding Claim 1, Thommen discloses an endoscope comprising: a housing (housing 104; [0115]; Fig. 1) coupled to a power source (power supply 166 in controller 106; [0140]; Fig. 5B); an elongate tubular shaft (main body 136; [0128-129]; Figs. 3B-F) extending from the housing (housing can be provided separately from the camera module 102; [0205]) and having a distal end portion having a lens (lens 114; [0128-129]) and a distal-most surface (distal-facing surface 136d; Figs. 3B-F); and a cleaning assembly (housing 104 can be used for cleaning; [0115]) including an ultrasonic transducer operatively coupled to the lens to provide vibration thereto to remove fluids and debris from the lens (ultrasound transducer 147 can shake debris from the lens; [0194]; Fig. 27A), an ultrasonic generator providing driving signals to the ultrasonic transducer (controller 106; [0194]), and a spray mechanism  (fluid tubes 154 and nozzles 184; [0137, 166]; Figs. 4A, 9) configured to supply a washer fluid to the lens (nozzles 184 direct fluid flow towards lens 114; [0166]), wherein the ultrasonic transducer forms a portion of the distal-most surface of the elongate tubular shaft and diametrically opposes the spray mechanism (ultrasound transducer 147 extends to the distal surface of the device along the lens 114 on the side opposite nozzle 184H; [0189, 194]; Figs. 25C, 27A).
Regarding Claim 2, Thommen discloses the endoscope according to claim 1.  Thommen further discloses wherein the spray mechanism includes a nozzle directing a stream of the washer fluid across a surface of the lens (nozzles 184 direct fluid towards lens 114; [0166]; Fig. 9).
Regarding Claim 4, Thommen discloses the endoscope according to claim 1.  Thommen further discloses wherein the spray mechanism is coupled to a fluid reservoir (fluid source 168 connected to fluid couplings 154 through controller 106; [0141, 144]; Fig. 5B).
Claim 6, Thommen discloses the endoscope according to claim 1.  Thommen further discloses wherein the housing includes a button (button(s) on control 105; [0178]) operatively coupled to the spray mechanism and the ultrasonic generator to selectively activate both the ultrasonic generator and the spray mechanism (control 105 operatively coupled to controller 106, which generates the ultrasonic signal [0194] and controls fluid connection [0137]).
Regarding Claim 7, Thommen discloses the endoscope according to claim 1.  Thommen further discloses wherein the lens has a coating including a hydrophobic material (lens coating can be hydrophobic; [0165]).
Regarding Claim 8, Thommen discloses an endoscope comprising: a housing (housing 104; [0115]; Fig. 1) coupled to a power source (power supply 166 in controller 106; [0140]; Fig. 5B); an elongate tubular shaft (main body 136; [0128-129]; Figs. 3B-F) extending from the housing (housing can be provided separately from the camera module 102; [0205]) and having a distal end portion (distal-facing surface 136d) having a lens (lens 114; [0128-129]; Figs. 3B-F); and a cleaning assembly (housing 104 can be used for cleaning; [0115]) including: a transparent film in a superposed relation with the lens (lens coating; [0165]); an ultrasonic transducer directly connected to the transparent film (ultrasound transducer 147 connected to lens 114 at the distal surface) to provide vibration thereto to remove fluids and debris from the transparent film (ultrasound transducer 147 can shake debris from the lens; [0194]; Fig. 27A), the transparent film and the ultrasonic transducer forming a distal-most surface of the endoscope (ultrasound transducer 147 extends to the distal surface of the device along the lens 114; Fig. 27A); and an ultrasonic generator providing driving signals to the ultrasonic transducer (controller 106; [0194]).
Regarding Claim 11, Thommen discloses the endoscope according to claim 8.  Thommen further discloses wherein the transparent film is formed of a hydrophobic material (coating on lens 114 can be hydrophobic; [0165]).
Regarding Claim 13, Thommen discloses the endoscope according to claim 8. Thommen further discloses wherein the housing includes a button (button(s) on control 105; [0178]) operatively coupled to the ultrasonic generator to selectively activate the ultrasonic generator (control 105 operatively coupled to controller 106, which generates the ultrasonic signal [0194]).
Claim 17, Thommen discloses the endoscope according to claim 8.  Thommen further discloses wherein the cleaning assembly includes a plug configured to be coupled to the distal end portion of the elongate tubular shaft such that the lens is enclosed by the plug (transparent end cap 149 covers lens 114; [0196]; Fig. 27B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thommen in view of US 20090270686 A1 by Duke et al. (hereinafter “Duke”).
Regarding Claim 3, Thommen discloses the endoscope according to claim 1.  Thommen further discloses wherein the ultrasonic transducer is attached to the lens (transducer 147 attached to lens barrel 124 of lens 114; [0194]; Fig. 27A).
Thommen does not disclose wherein the ultrasonic transducer is hermetically secured to the lens.  However, Duke discloses a surgical viewing instrument including an endoscope 54 with a viewing element 56.  A sheath on the outer surface of the endoscope 54 forms a fluid-sealed barrier around the distal portion to protect the viewing element 56 ([0066-67]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Thommen with the barrier disclosed by Duke with the benefit of protecting the viewing element while maintaining a clear viewing path (Duke [0066]). 
Regarding Claim 14, Thommen discloses the endoscope according to claim 8.  Thommen further discloses wherein the ultrasonic transducer is secured to the lens (transducer 147 attached to lens barrel 124 of lens 114; [0194]; Fig. 27A).  
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thommen in view of US 20210100436 A1 by Tan et al. (hereinafter “Tan”).
Regarding Claim 5, Thommen discloses the endoscope according to claim 4.  Thommen does not disclose wherein the fluid reservoir is disposed within the housing.  However, Tan discloses a ureteroscope 24 including a housing 22 with a compressible chamber 34 that fills with fluid.  A medical provider holds the device as shown in Fig. 2, and can provide pressure on the compressible chamber 34 such that fluid is expelled ([0012-14]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing disclosed by Thommen with the fluid reservoir as disclosed by Tan with the benefit of reducing the number of devices that must be handled by a surgeon during a procedure (Tan [0011]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thommen in view of US 20040267136 A1 by Yaguchi et al. (hereinafter “Yaguchi”).
Regarding Claim 12, Thommen discloses the endoscope according to claim 8.  Thommen does not disclose wherein the ultrasonic generator is disposed in the housing.  However, Yaguchi discloses an ultrasonic surgery apparatus with ultrasonic handpiece 2 which is held by a surgeon during a procedure.  Ultrasonic handpiece 2 generates and transmits ultrasonic vibrations ([0021]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing disclosed by Thommen with the signal generator as disclosed by Yaguchi with the benefit of conveying ultrasonic vibrations to a tip portion during a procedure (Yaguchi [0021]).
Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thommen.
Regarding Claim 18, Thommen discloses the endoscope according to claim 17.  Thommen further discloses wherein the plug is formed of a transparent material (transparent end cap 149 covers lens 114; [0196]; Fig. 27B).  Thommen does not disclose the plug being formed of a hydrophobic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transparent end cap disclosed by Thommen such that it is made of a hydrophobic material as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07). In re Leshin, 125 USPQ 416.
Regarding Claim 20, Thommen discloses the endoscope according to claim 18.  Thommen further discloses wherein the ultrasonic transducer is formed from piezoelectric crystals (piezoelectric transducer; [0195]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thommen as applied to claim 18 in view of US 20090270686 A1 by Duke et al. (hereinafter “Duke”).
Regarding Claim 19, Thommen discloses the endoscope according to claim 18.  Thommen further discloses wherein the ultrasonic transducer is against the plug (transducer 147 lies in between transparent end cap 149 and lens 114; [0196]; Fig. 27B).
Thommen does not disclose wherein the ultrasonic transducer is secured to the plug.  However, Duke discloses a surgical viewing instrument including an endoscope 54 with a viewing element 56.  A sheath on the outer surface of the endoscope 54 forms a fluid-sealed barrier around the distal portion to protect the viewing element 56 ([0066-67]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Thommen with the barrier disclosed by Duke with the benefit of protecting the viewing element while maintaining a clear viewing path (Duke [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090240111 A1
US 20200000432 A1
US 20190209124 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795